DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/31/2022 has been entered. Claims 1-20 remain pending in the application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-9 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katou, US 20130096823 A1.

Regarding independent claim 1, Katou teaches
An information processing device (Fig. 1, 1; [0023]), comprising:
a set of sensors configured to determine user position information (Fig. 1, 60, 62, 64; [0025] discloses the navigation device 1 includes a main controller 10, a display 20, an input unit 30 (a touch panel 31 and a hard switch 32), an audio input and output unit 40 (a speaker 41 and a microphone 42), a storage unit 50, a vehicle speed sensor 60, a gyro sensor 62, a GPS (Global Positioning System) receiver 64, a communication unit 66, an FM multiplex broadcasting receiver 68, and a beacon receiver 70; [0027] disclose the main controller 10 uses information being outputted from the vehicle speed sensor 60, the gyro sensor 62, and the GPS receiver 64, for instance, to calculate a current position); and circuitry (Fig. 1, 10; [0026] discloses the main controller 10 is a main unit for performing a process to implement various functions of the navigation device 1) configured to:
display map information that includes a plurality of points and a route between the plurality of points ([0024] discloses the navigation device 1 displays information, or the like, regarding a map, a current position, a route, and a facility, thereby performing a navigation process for guiding a user; [0028] discloses the main controller 10 uses the map data to calculate an optimum route (a recommended route) connecting a departure place or the current position with a destination designated by the user, and notifies the display 20 of the route as graphics information);
receive an input corresponding to the map information (Fig. 3; Fig. 4; [0069]-[0070] discloses the operation accepting part 120 accepts setting of a destination. Specifically, the route searching part 140 acquires the setting of the destination which is accepted by the operation accepting part 120. It is further possible to acquire the setting of a via point. In addition, the route searching part 140 searches for a route from the current position to the destination being set, the route passing through the via point being set. Then, according to the route being a result of the search, the route guiding part 150 performs the guidance. The destination memo accepting part 160 accepts a memo relating to the destination. Specifically, the destination memo accepting part 160 instructs the display control part 110 to display the user interface screen for inputting the information relating to the destination. Then, the destination memo accepting part 160 accepts inputting of the information relating to the destination on the user interface screen, via the operation accepting part 120; Fig. 6, 640, 650 illustrates examples of a user interface screen for accepting the destination memo (i.e. a setting screen that enables setting of a trigger and a task to be performed); [0071]-[0073] discloses a setting screen 650 is displayed in superimposed manner on the map image 610. The destination memo accepting part 160 instructs the display control part 110 to display a message 640 prompting for inputting a message, and a destination memo input field 650 for inputting the information relating to the destination. The destination memo accepting part 160 accepts setting of the category relating to the destination via the operation accepting part 120. The destination memo accepting part 160 instructs the display control part 110 to display a message 660 prompting for selecting a category, and a purpose category selection field 670 for selecting the category of the purpose);
set a trigger based on the received input ([0074]-[0075] discloses the destination memo accepting part 160 stores the memo relating to the destination and the category of the purpose. Specifically, the destination memo accepting part 160 stores in the storage unit 50 or in the RAM 12, identification information 161 of the destination set in the step S10 (e.g., an ID and coordinate information), the memo 162 relating to the destination accepted in the step S20, and the category 163 relating to the purpose accepted in the step S30, in such a manner as establishing association among them);
determine establishment of the trigger based on the user position information ([0074] the destination memo accepting part 160 stores the memo relating to the destination and the category of the purpose); and
control display of at least a setting screen that includes the trigger and a first task, wherein the first task corresponds to a process to be performed based on the establishment of the trigger (Fig. 6(C); [0075] Display the user interface screen 600, as shown in FIG. 6(C) allowing the user to decide the memo for the destination and the category of the purpose, being inputted respectively in the step 20 and the step 30. The destination memo accepting part 160 instructs the display control part 110 to display the message 680 prompting for confirming the memo for the destination and the category of the purpose, and a confirmation field 690 for deciding the memo for the destination and the category of the purpose).

Regarding dependent claim 8, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou further teaches wherein
the circuitry is further configured to:
set the first task based on the received input (Fig. 4, S20; [0070] discloses In the step S20, the destination memo accepting part 160 accepts a memo relating to the destination. Specifically, the destination memo accepting part 160 instructs the display control part 110 to display the user interface screen for inputting the information relating to the destination. Then, the destination memo accepting part 160 accepts inputting of the information relating to the destination on the user interface screen, via the operation accepting part 120); and
control display of display of content of the set first task (Fig. 6; [0071] describes as shown in the user interface screen 600 in FIG. 6 (A), the destination memo accepting part 160 instructs the display control part 110 to display a message 640 prompting for inputting a message, and a destination memo input field 650 for inputting the information relating to the destination).

Regarding dependent claim 9, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou further teaches wherein
wherein the first task is set by a user (Fig. 6(A), 650; [0071] discloses the destination memo accepting part 160 instructs the display control part 110 to display a message 640 prompting for inputting a message, and a destination memo input field 650 for inputting the information relating to the destination (i.e. the task is set by a user)).

Regarding dependent claim 15, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou further teaches wherein
the circuitry is further configured to control display of the route in which execution of the first task is prioritized ([0028] discloses the main controller 10 uses the map data to calculate an optimum route (a recommended route) connecting a departure place or the current position with a destination designated by the user, and notifies the display 20 of the route as graphics information. A via point designated by the user may be included between the departure place or the current position, and the destination).

Regarding dependent claim 16, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou further teaches wherein
based on a change of the route, the circuitry is further configured to control display of an execution location of a second task of a plurality of tasks, the second task executable on a changed route, and the second task is set on the setting screen (Fig. 7; [0080]-[0089] discloses displaying a destination memo notification field 700 including the contents of the memo for the destination with route through via point).

Regarding dependent claim 17, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou further teaches wherein
the map information is one of information corresponding to an actual map or information corresponding to a virtual map based on the actual map ([0043]-[0044] discloses map database comprising information about link data and facility information).

Regarding dependent claim 18, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou further teaches
each of the plurality of points is one of a point automatically set or a point set by a user (Fig. 4, S10; [0069] describes a destination (i.e. a point) is set by a user).

Regarding independent claim 19, it is a method claim that corresponding to the device of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Regarding independent claim 20, it is a program claim that corresponding to the device of claim 1. Therefore, it is rejected for the same reason as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Katou as applied in claim 1, in view of Forutanpour et. al. (hereinafter Forutanpour), US 20110306304 A1.

Regarding dependent claim 2, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou does not explicitly disclose wherein
the circuitry is further configured to set content of the trigger based on the received input.
However, in the same field of endeavor, Forutanpour teaches wherein the circuitry is further configured to set content of the trigger based on the received input  (Fig. 2A; [0042] illustrates a digital map 204 displayed on a mobile device 108 to begin a process of defining or establishing a geo-fence (i.e. setting of a trigger). At the beginning of such a process, a user may be presented with one or more user-selectable information fields, such as, for example, a drop-down information menu 206 from which a user may select a particular geo-fence from a listing of geo-fences for a geo-physical entity that may be pertinent to such a user (e.g., home, train station, work office, etc.), just to illustrate one possible implementation. A user may also define or establish a geo-fence, for example, by manually drawing a virtual boundary line, as indicated by dashed lines at 208, over an area of interest on map 204 with a digital pen, fingertip, stylus, etc., as previously mentioned. A user may associate a geo-fence with a particular geo-physical entity, for example, for purposes of efficiency, convenience, association, ease of browsing/navigating, etc. As used herein, a "geo-physical entity" may refer to one or more entities or objects identifiable via a map or similar type of visual information. As mentioned above, a geo-physical entity may include an airport, parking lot, work office, train station, highway, road, etc; Fig. 2B; [0043] discloses to facilitate a process of defining or establishing a geo-fence, application window 202 may display, for example, information fields, such as drop-down information menus 212, 214, and 216 to provide a user an opportunity to configure one or more parameters of interest with respect to geo-fence 208. In this example, a user may configure timing of a particular action, such as upon exiting, entering a geo-fence, etc., by clicking on a tab 218, for example, and selecting an option within drop-down menu 212).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a process of defining or establishing a geo-fence by selecting a particular geo-fence from a listing of geo-fences for a geo-physical entity or by drawing a virtual boundary line over an area of interest on map with a digital pen, fingertip, stylus, etc as suggested in Forutanpour into Katou’s system because both of these systems are addressing detecting an arrival of a mobile device at a location and pre-fetching, in response to the detection of the arrival, information in connection with executing one or more applications and/or functions on the mobile device. This modification would have been motivated by the desire of user-device interactions be minimally demanding of user's input and/or attention. Accordingly, it may be desirable for a mobile device to sense, predict, or otherwise anticipate, for example, when and/or how a user will request and/or access information of interest so as to "shave seconds" or eliminate extra efforts or steps (e.g., scrolling through a contact list, manually dialing a number or accessing a web page, etc.) in such contextual user-device interactions. (Forutanpour, [0007])

Regarding dependent claim 3, the combination of Katou and Forutanpour  teaches all the limitations as set forth in the rejection of claim 2 that is incorporated.
Forutanpour  further teaches wherein
the circuitry is further configured to control display of the content of the trigger on the setting screen (Fig. 2B, 212; [0043] displays the information fields of geo-fence).

Regarding dependent claim 4, the combination of Katou and Forutanpour  teaches all the limitations as set forth in the rejection of claim 2 that is incorporated.
Forutanpour  further teaches wherein
the circuitry is further configured to set, based on at least one of inputs including an input for selecting a specific point of the plurality of points or an input for designating a direction toward the specific point on the route (Fig. 2A; [0042] discloses a user may be presented with one or more user-selectable information fields, such as, for example, a drop-down information menu 206 from which a user may select a particular geo-fence from a listing of geo-fences for a geo-physical entity that may be pertinent to such a user (e.g., home, train station, work office, etc.). A user may associate a geo-fence with a particular geo-physical entity, for example, for purposes of efficiency, convenience, association, ease of browsing/navigating, etc. As used herein, a "geo-physical entity" may refer to one or more entities or objects identifiable via a map or similar type of visual information. As mentioned above, a geo-physical entity may include an airport, parking lot, work office, train station, highway, road, etc.), and at least one of a trigger whose content is existence at the specific point, a trigger whose content is departure from the specific point, or a trigger whose content is arrival at the specific point (Fig. 2B, 212; [00043] defines timing of a particular action, such as upon exiting, entering a geo-fence, etc).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katou, in view of Forutanpour as applied in claim 4, further in view of Kim et al. (hereinafter Kim), US 20170131887 A1.

Regarding dependent claim 5, the combination of Katou and Forutanpour  teaches all the limitations as set forth in the rejection of claim 4 that is incorporated.
The combination of Katou and Forutanpour does not explicitly disclose wherein
the circuitry is further configured to control display of time information based on an input for movement from the specific point in a direction different from the route connected to the specific point. 
However, in the same field of endeavor, Kim teaches the circuitry is further configured to control display of time information based on an input for movement from the specific point in a direction different from the route connected to the specific point  (Fig. 6; [0116]-[0126] discloses an interface includes a plurality of points, receives an input for moving an icon of the user interface, displays movement of the icon and displays date and time corresponding to movement direction and movement location of the icon).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of allowing user to set a particular function e.g. setting a data and time based on detecting movement of an input  as suggested in Kim into Katou and Forutanpour’s system because both of these systems are addressing a user interface for setting function . This modification would have been motivated by the desire of providing a manageable and scalable user interface to minimize and/or reduce a user input to set a function (Kim, [0009]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Katou, in view of Forutanpour as applied in claim 2, further in view of Tully et al. (hereinafter Tully), US 20130097092 A1.

Regarding dependent claim 6, the combination of Katou and Forutanpour  teaches all the limitations as set forth in the rejection of claim 2 that is incorporated.
The combination of Katou and Forutanpour does not explicitly disclose wherein
in a case where a plurality of routes is connected to a specific point, the circuitry is further configured to set the trigger based on an input for specifying a route among the plurality of routes.
However, in the same field of endeavor, Tully teaches in a case where a plurality of routes is connected to a specific point, the circuitry is further configured to set the trigger based on an input for specifying a route among the plurality of routes (Fig. 7; [0050] describes a user interface allowing the user to select a route for an assigned task which triggers a notification by email).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of allowing user to assign route to a task assignment as suggested in Tully into Katou and Forutanpour’s system because both of these systems are addressing a user interface for managing tasks. This modification would have been motivated by the desire of providing a manageable and scalable user interface to manage and track tasks (Tully, [0007]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Katou as applied in claim 1, in view of Kim.

Regarding dependent claim 7, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou does not explicitly disclose wherein
the circuitry is further control, based on an input including an input from a first point toward a second point and an input for displaying time information, display of information indicating a direction from the first point toward the second point, and display of the time information that enables a time to be set near the second point.
However, in the same field of endeavor, Kim teaches the circuitry is further control, based on an input including an input from a first point toward a second point and an input for displaying time information, display of information indicating a direction from the first point toward the second point, and display of the time information that enables a time to be set near the second point (Fig. 6; [0116]-[0126] discloses an interface includes a plurality of points, receives an input for moving an icon of the user interface, displays movement of the icon and displays date and time corresponding to movement direction and movement location of the icon).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of allowing user to set a particular function e.g. setting a data and time based on detecting movement of an input  as suggested in Kim into Katou’s system because both of these systems are addressing a user interface for setting function . This modification would have been motivated by the desire of providing a manageable and scalable user interface to minimize and/or reduce a user input to set a function (Kim, [0009]).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Katou as applied in claim 1, in view of Caudron, US 20140074526 A1.

Regarding dependent claim 10, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou does not explicitly disclose
wherein the circuitry is further configured to control display of content of the first task.
However, in the same field of endeavor, Caudron teaches the circuitry is further configured to control display of content of the first task (Fig. 9; [0047] discloses displaying the tasks of a project in a hierarchical format. Examples for hierarchical format include a tree and an organization chart. The hierarchical format in FIG. 9 includes a project node at a first level, version nodes at a second level and the task nodes at a third level).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of displaying the tasks of a project in a hierarchical format as suggested in Caudron into Katou’s system because both of these systems are addressing a user interface for displaying tasks. This modification would have been motivated by the desire of providing a manageable and scalable user interface to manage and track tasks (Caudron, [0001]).

Regarding dependent claim 11, the combination of Katou and Caudron teaches all the limitations as set forth in the rejection of claim 10 that is incorporated.
Caudron further teaches wherein
the circuitry is further configured to limit display of a lower level layer than a specific layer based on a specific condition (Fig. 9; [0048]-[0049] discloses when the user interface 900 is first accessed, only the project node 910 is visible. An expansion icon 920, on each node allows the user to expand or collapse the view of the next level of nodes in the hierarchical view).

Regarding dependent claim 12, the combination of Katou and Caudron teaches all the limitations as set forth in the rejection of claim 10 that is incorporated.
Caudron further teaches wherein wherein
the circuitry is further configured to control displayof information indicating a number of tasks included in a lower level layer than a specific layer (Fig. 9; [0047]-[0048] describes an indication of the number of nodes at the next level, e.g. the hierarchical format in FIG. 9 includes a project node at a first level, version nodes at a second level and the task nodes at a third level. The nodes at the first level indicate the number of nodes at the second level. For example, the `project 1` 910 node, displays the number of version nodes i.e., `children` to be `2`. `Version 1` 930 node, displays the number of task nodes to be `4` and `version 2` 940 node, displays the number of task nodes to be `3`).

Regarding dependent claim 13, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou does not explicitly disclose wherein
the circuitry is further configured to control display of a ratio of a second task set by a user to each of the plurality of points.
However, in the same field of endeavor, Caudron teaches the circuitry is further configured to control display of a ratio of a second task set by a user to each of the plurality of points (Fig. 10; [0050] describes progress indicator 1020 to display the progress or completion of each task).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of displaying the tasks of a project in a hierarchical format with progress indicator to display the progress or completion of each task as suggested in Caudron into Katou’s system because both of these systems are addressing a user interface for displaying tasks. This modification would have been motivated by the desire of providing a manageable and scalable user interface to manage and track tasks (Caudron, [0001]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Katou as applied in claim 1, in view of Noland et al. (hereinafter Noland), US 20170132200 A1.

Regarding dependent claim 14, Katou teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Katou does not explicitly disclose wherein
the circuitry is further configured to control display of the setting screen that enables a user to set a second task set by another user as a task of the user.
However, in the same field of endeavor, Noland teaches
the circuitry is further configured to control display of the setting screen that enables a user to set a second task set by another user as a task of the user (Figs. 132-133; [0344]-[0345] discloses if a step/task is not yet complete, options can be presented to view more detailed step/task information 3642 and to change the step/task owner 3644).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing an interface to allow to change task owner as suggested in Noland into Katou’s system because both of these systems are addressing a user interface for displaying tasks. This modification would have been motivated by the desire of providing a more efficient and accurate workflow management to manage and track tasks (Noland, [0002]).

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered.
(1) Applicant’s amendments to the Specification and Claims have overcome each and every objection, the 112(F) and 101 rejections previously set forth in the Non-Final Office Action mailed 06/07/2022. 
(2) Applicant’s prior art arguments with respect to the pending claims have been considered but they are moot in view of the new ground(s) of rejections presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Bojorquez et al. (US 20160057572 A1) teaches a current location of a computing device may be determined and a plurality of geo-fences accessible by the computing device may be scanned. Upon detecting the current location is within at least one of the plurality of geo-fences, at least one notification associated with the at least one geo-fence may be acquired.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143